DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ANDRE ZOLDAN,
                              Appellant,

                                    v.

                THE ENTRADA CONDOMINIUM, INC.,
                           Appellee.

                              No. 4D12-3179

                              [June 24, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell and William W. Haury, Jr.,
Judges; L.T. Case No. CACE 09-46887 (13).

  Kenzie N. Sadlak of Kenzie N. Sadlak, P.A., Miami, for appellant.

  William M. Douberley of Douberley, McGuinness & Cicero, Sunrise, for
appellee.

PER CURIAM.

   Affirmed. See Central Mortg. Co. v. Callahan, 155 So. 3d 373, 375-76
(Fla. 3d DCA 2014); Ross v. Wells Fargo Bank, 114 So. 3d 256, 257 (Fla.
3d DCA 2013).

STEVENSON, GROSS and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.